DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and amendments filed 8/2/2022.
Claims 4-5 have been canceled.
Claims 1, 3, 6, 9, 10, 11 have been amended.
Claims 1-3 and  6-12 have been examined and are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(b) and/or 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Potentially allowable subject matter
Claims 2-3 and 6-10 are potentially allowable over the prior art if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 USC 101 as set forth in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 and  6-12 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claims 1 and 9 have each been amended to recite in part the following, “an operating computer and a management computer comprising computer hardware of a collective intelligence convergence system for supporting numerical determination through collective intelligence convergence according to the request of the operating computer,…” – underline added for emphasis. Respectfully, this underlined phrase at least lacks proper antecedent basis as no previous reference to “request” of the operating computer has been recited. Furthermore, it is wholly unclear to what “request of the operating computer” the phrase references. Examiner has noted that no previous reference to a “request” of the operating computer has been made in the claims and as the claims subsequently recite multiple different requests by the operating computer, it is therefore not clear whether the aforementioned phrase is a colloquial expression meant to reference one or both of these subsequent requests. Because it is wholly unclear what the phrase means, a person of ordinary skill in the art would be unable to discern what step is necessary to infringed the claim, and therefore this claim is held to be indefinite. For the purpose of compact prosecution, the Examiner interprets the phrase in question as follows: “an operating computer and a management computer comprising computer hardware of a collective intelligence convergence system for supporting numerical determination through collective intelligence convergence according to [the following steps performed by interactions between the management computer and] the operating computer,…”. Nonetheless, correction and clarification is required.
Additionally, independent claims 1 and 9, recite in part the following: “transmitting, by the operating computer, request data of the collective intelligence convergence for numerical determination including information on a subject for numerical determination…” – underline added for emphasis. Respectfully, it is not clear what object this underlined phrase refers – i.e. does "collective intelligence convergence for numerical determination" refer to a "system" or a "method" or some other object? At the very least this phrase lacks proper antecedent basis and is held indefinite. For the purpose of compact prosecution, the Examiner interprets this phrase to be a colloquial expression to refer to data received by the already recited “numerical determination system”. Nonetheless, correction and clarification is required. 
Additionally, independent claims 1 and 9, recite in part the following:

    PNG
    media_image1.png
    191
    736
    media_image1.png
    Greyscale

Respectfully, the limitation is confusing. It is not clear whether the “requesting” step is itself fulfilled when “providing the information…” is performed or, whether there is an implied secondary step which is necessary to infringe the claim feature; i.e. it is not clear whether an explicit “request” is also necessary to infringe the claim or merely “providing the information…” will suffice to infringe the claimed feature. Because this feature is not clear, the claim is held to be indefinite. The subsequent limitation suffers a similar deficiency. For the purpose of compact prosecution, the Examiner interprets the feature in question to only require “providing the information on the subject for numerical determination and the minimum number of persons for tampering prevention to the at least one expert, and receiving at least one expert opinion data including numerical information on the subject for numerical determination and the minimum number of persons for tampering prevention provided by at least one expert terminal.” to fulfill the requirement of the feature in question. A similar finding is made regarding the subsequent “requesting,…” feature.
Dependent claim 3 recites, in part: “…wherein the collective intelligence converging system provides the compensation information presented by the requestor terminal to the participants which includes at least one expert opinion…”. Respectfully, applicant’s recited: “the compensation information presented by the requestor terminal” lacks proper antecedent basis. The term “the” is a definite article. As such, this term must refer to a definite previous recitation of the noun which it modifies. However, no previous recitation of “compensation information presented by the requestor terminal” has been provided either in this claim nor in the parent claim (independent claim 1). 
Furthermore, even if the phrase in question is interpreted to have proper antecedent basis, perhaps by reciting the following: “…wherein the collective intelligence converging system provides [[the]] compensation information presented by the requestor terminal to the participants which includes at least one expert opinion…” the feature would remain indefinite as this does not appear to be a plausible interpretation in view of the original disclosure as a whole. For example, it is not clear what applicant means by “compensation information”, which is presented by the “requestor terminal” and presented to the participants, may include in itself an “expert opinion” because the Original disclosure1 appears to indicate that an “expert opinion” is only received after the requestor has made “an input” which includes compensation information (e.g. an amount of money the requestor is willing to pay to receive an expert opinion) to the system; i.e. in view of the original disclosure as a whole, the Examiner understands that the requestor presents compensation information to the collective intelligence converging system and only after the system receives such information does the system then make inquiries to experts and participants regarding the requestor’s request. Therefore, “compensation information presented by the requestor” cannot itself include “at least one expert opinion”. 
Therefore, for both reasons the claim is found to be indefinite and no plausible interpretation is found by the Examiner because a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 3 exists. For this reason, a rejection under 35 U.S.C. 103 will not be provided for claim 3, because, as shown in the 35 USC § 112 rejection speculation and conjecture must be utilized by the Office and the artisan inasmuch as the claims do not adequately reflect what the disclosed invention is under the second paragraph of 35 USC § 112. Again, see In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.)
 Dependent claim 10 recites in part: “performing, by the operating computer, continuously the collective intelligence convergence of the numerical values of the subject for numerical determination received from the collective intelligence converging system and an average value thereof and the tampering prevention numerical values and an average value thereof as the determined numerical values in case of unacceptable …” Respectfully, this feature is found to be unclear for the following reasons: 
First, the phrase “the collective intelligence convergence of the numerical values of the subject for numerical determination” lacks proper antecedent basis. 
Second, it is not clear what step or steps are encompassed by “collective intelligence convergence of the numerical values” as no prior reference to this phrase has been made. It is entirely unclear what applicant is encompassed by “performing… collective intelligence convergence of the numerical values”. 
Therefore, a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 10 exists. Therefore, a rejection of claim 10 under 35 U.S.C. 103 is not being made because, as shown in the 35 USC § 112 rejections provided herein, speculation and conjecture must be utilized by the Office and the artisan inasmuch as the claims do not adequately reflect what the disclosed invention is under the second paragraph of 35 USC § 112. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language).
Dependent claims 2-3, 6-8, and 10-12 inherit the deficiencies of their respective parent claims and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and  6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 and 9: 
Receiving… a numerical value of the subject for numerical determination and the minimum number of persons for tampering prevention provided by at least one participant…;
Calculating an average value of the numerical value… and an average value of the minimum number of persons for tampering prevention. 
Comparing the average value of the minimum number of persons for tampering prevention with the minimum number of persons provided from the requester terminal.
inquiring, with the requestor terminal whether or not to recognize the average value of the minimum number of persons for tampering prevention… as the minimum number of persons; and
determining continuation or termination of performing numerical determination on the subject of numerical determination according to the inquiry result received from the requester terminal.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
These steps, as drafted, are not technical in nature but are wholly directed towards a business decision. In summary, the claimed invention, on behalf of a requestor, solicits advice from participants regarding their perceived value (e.g. price) of a subject (e.g. a new model of mobile phone; see Specification, example pgs. 26-27) and then the system/method averages these values, where the number of participants which must be solicited is per a minimum provided by the requestor; although, the system/method may inquire of the requestor whether a different number of participants is acceptable. Therefore, the Examiner finds that there is no technical problem to be solved and no technical solution presented here – this is purely a business decision. 

For example, regarding the step of “determining… continuation or termination of performing numerical determination…”; i.e. whether to continue performing steps including the solicitation of advice/opinions from “participants” regarding the value of a subject (i.e. applicant’s “subject for numerical determination”), based on whether a user of the system (i.e. the “requestor”) is satisfied with the number of solicited participants (i.e. applicant’s “minimum number of persons provided from the requester terminal”), this is merely a business decision and not technical in nature. 
As such, the Examiner finds that these steps are a form of commercial practice falling within Methods of Organizing Human Activity. Additionally, the mere nominal recitation of generic computer components performing the method (e.g. “an operation computer”, “management computer”, etc…) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components, “link” them to a field of use (e.g. solicitation of advice which, as per the dependent claims, may be incentivized by offering compensation – another commercial practice), or serve as insignificant extra-solution activity (i.e. data-gathering and data transmission steps). The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
As noted, the claims do recite additional limitations, e.g. per the independent claims 1 and 9, as follows: “…an operating computer and a management computer comprising computer hardware of a collective intelligence convergence system for supporting numerical determination through collective intelligence convergence according to the request of the operating computer wherein the operating computer and the management computer each comprise a server comprising a plurality of program units which are executed by a processor which is connected to a storage unit;
transmitting, by the operating computer, request data of the collective intelligence convergence for numerical determination including information on a subject for numerical determination and minimum number of persons for tampering prevention received from a requestor terminal to the management computer of the collective intelligence convergence system;
requesting by the operating computer expert opinions from at least one expert by providing the information on the subject for numerical determination and the minimum number of persons for tampering prevention to the at least one expert, etc…”
However, these steps do not present a technical solution to a technical problem. Instead, these steps are insignificant extra-solution activity and data-gathering steps – e.g. Applicant’s invention is not a novel or new technique for “requesting” nor “providing” nor “receiving information” nor a new or novel technique of “transmitting” data. The additional elements simply are not technical in nature nor do they recite a specific manner of performing any of the steps core to the already identified abstract idea. Therefore, the claims as a whole do not integrate the method of organizing human activity into a practical application.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. For example, dependent claim 2 recites the following: 
“…computer comprises[:]
 a requestor information management unit configured to[:]
receive information about a subject for numerical determination and compensation information provided by the requestor terminal[;] 
transmit and manage the received information to the collective intelligence converging system: 
a tampering prevention information management unit configured to[:]
 store the minimum number of participants capable of preventing tampering of the numerical determination provided by the requestor terminal[;] and 
compare the stored minimum number of participants with tampering prevention numerical values received from the collective intelligence converging system[;]
and a basic compensation information management unit configured to[:]
 manage compensation information of participants participating in the collective intelligence converging system according to compensation regulations presented by the requestor terminal.”
Respectfully, the “receive”, “transmit”, and “stor[age]” steps are insignificant extra-solution activity. The “comparison” step and “manage compensation” steps are not technical in nature and do not solve a technical problem but instead are business decisions regarding whether to continue with the business method and to compensate participants according to business rules and therefore are part of the already identified abstract idea. 
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 11 are rejected under 35 U.S.C. 103 as obvious over Reicher et al. (US 10,510,449 B1; hereinafter, "Reicher") in view of Jung (US 8,706,761 B1; hereinafter, "Jung”).

Claims 1, 9: (currently amended)
Pertaining to independent claims 1 and 9, exemplified in the method steps of claim 9, Reicher teaches the following:
A numerical determination method comprising the steps of: 
transmitting, by an operating computer, request data of a collective intelligence convergence for numerical determination including information on a subject for numerical determination and a minimum number of persons for tampering prevention received from requestor terminal to the management computer of the collective intelligence convergence system (Reicher, see at least Fig. 2A, [3:1 - 4:50]: regarding “crowdsourcing server” with processor(s) [operating computer] executing software module(s) [management computer] and database records, connected to devices 110 [requestor terminals] and device(s) 120 [expert/participant terminals], etc…; note per [3:1-30], Reicher teaches, e.g.: “Disclosed herein, according to various embodiments, is an expert opinion crowdsourcing system (also referred to as the "system") that may enable a person [requestor] seeking an opinion [information on a subject for numerical determination] (or other work product) to efficiently access experts (or other persons) who may provide such opinions (or other work products). For example, the system may enable a person to submit a request to the system, at which point the system may automatically match the request to one or more appropriate experts…”; and Reicher per [5:49-6:26] teaches: “…examples of characteristics/criteria that may be provided by a submitter [requestor] in association with a case may include: Qualifications for types of experts the submitter may be willing to accept… A number of expert reports and/or opinions desired [a minimum number of persons for tampering prevention], etc…”; Reicher’s “case” is disclosed as “A request provided by a submitter to the expert opinion crowdsourcing system. Cases may take any form, may be of any type, may include any characteristics and/or criteria, and may be from, or apply to, any field of endeavor, etc…” and Reicher’s case characteristics may include a request for “A number of expert reports and/or opinions desired [a minimum number of persons for tampering prevention]” ); 
requesting by the operating computer expert opinions to at least one expert by providing the information on the subject for numerical determination and the minimum number of persons for tampering prevention to the at least one expert, and receiving at least one expert opinion data including numerical information on the subject for numerical determination and the minimum number of persons for tampering prevention provided by at least one expert terminal (Reicher, see again at least Figs. 2A and 1B, [3:1-30] in view of [5:35-8:20], e.g.: “…as described below in reference to FIG. 1B, the system may enable an expert [expert or participant] to view [providing] particular cases [the information on the subject for numerical determination and the minimum number of persons for tampering prevention to the at least one expert] (for example, cases with which they are matched)… At block 1230, the experts that received the case may create reports/reviews in accordance with the case information and/or specifications,… At block 1235, the experts may provide their reports [receiving at least one expert opinion data] to the system…”; where as noted previously per [3:1-30]: “…the system may enable a person to submit a request to the system, at which point the system may automatically match the request to one or more appropriate experts. The system may then provide the request to the appropriate experts, and receive opinions back from the experts in response to the request. The opinions may then be provided back to the person that submitted the request… the system may include aspects whereby… opinions may be combined, as described below.” Therefore, in view of these teachings, the Examiner understands that Reicher’s expert reports are the opinions of the expert regarding the characteristics/criteria that may be provided by a submitter [requestor] in association with a submitted case and such case includes at least a request for an expert opinion on a subject [the information on the subject for numerical determination] and may also include “A number of expert reports and/or opinions desired [a minimum number of persons for tampering prevention]”.); 
Although Reicher teaches the above limitations, and as noted supra, his requestor may submit as part of his case “A number of expert reports and/or opinions desired [a minimum number of persons for tampering prevention]”, and he teaches the responses/opinions received from experts may be “combined”, e.g. per [3:15-18], and teaches a match of an expert to a submitted case may be based on various requirements or levels of expertise or ratings of such experts, he may not explicitly teach all the nuances as recited below which are in regards to further solicitation/requesting opinions of participants, by providing the received expert report(s) [expert opinion data], as background knowledge, to at least one participant, and receiving the participant(s) opinions, averaging these opinions, etc… However, regarding these nuances as recited, Reicher in view of Jung teaches the following:
requesting, by the operating computer, participant opinions from at least one participant terminal by providing the numerical information on the subject for numerical determination and the minimum number of persons for tampering prevention of numerical determination as background knowledge to the at least one participant terminal, and receiving, as collective intelligence, a numerical value of the subject for numerical determination and the minimum number of persons for tampering prevention provided by the at least one participant based on the background knowledge (Jung, see at least Figs. 4a-6b and at least [10:30-12:21], teaching, e.g.: the process transmits information [background knowledge] from an “opinion market manager” [expert] about an activity to reviewer(s) [participant(s)], where the reviewer(s) may respond with an evaluation/opinion [collective intelligence] of the activity. Note that Jung also teaches herein: “…At block 404, …a reviewer may also provide an investment [e.g. a type of numerical value of the subject for numerical determination] that expresses a level of confidence, strength of belief, or other indication of a reviewer's belief in the future success of the activity…”; i.e. Examiner finds Jung’s “activity” is analogous to Reicher’s “case”, because each may be submitted by a requestor who wishes to have others [experts or participants, etc…] provide opinions/reports/reviews regarding the details of the information being requested for review.);
calculating, by the management computer, an average value of the numerical value of the subject for numerical determination and an average value of the minimum number of persons for tampering prevention transmitted from the at least one participant terminal, and providing the average value to the operating computer (Jung, see at least Figs. 4a-6b and at least [10:30-12:21], teaching: “…the success of the inventive activity is based on the consensus or average opinion [calculating an average value of the numerical value of the subject for numerical determination and an average value of the minimum number of persons…] that emerged during the process of review acquisition of blocks 404-406… At block 410, the process rewards reviewers based on their reviews and/or the evaluation of the success of the invention activity. Typically, reviewers are rewarded for being right. Thus, a reviewer who provided a positive review of a successful invention activity will receive a larger reward than a reviewer who provided a negative review of the same activity. Reviewers may also be rewarded based on the size of their investments. Thus, a reviewer who backed a positive review of a successful invention activity with a large investment would obtain a larger reward than a reviewer who backed a positive review of the same activity with a small investment…”); 
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Jung (directed towards requesting reviewer(s) [participants] for an opinion/review provided by an “opinion market manager” [expert] regarding an activity and receiving a reviewer’s evaluation/opinion [collective intelligence] of the activity including perhaps an investment in such activity, and subsequently averaging the received opinions regarding the subject matter of the activity) which are applicable to a known base device/method of Reicher (already directed towards soliciting expert opinions regarding subject matter of a case [numerical value of the subject for numerical determination and minimum number of persons]) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Jung to the device/method of Reicher motivated at least by Jung’s scheme of compensating reviewers who are provided opinions which were similar to the “consensus or average opinion” because Reicher and Jung are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious and/or because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.
	Furthermore, in view of the above findings, Reicher in view of Jung also teach the following: comparing, by the operating computer, the average value of the minimum number of persons for tampering prevention received from the management computer of the collective intelligence convergence system with the minimum number of persons for tampering prevention provided from the requester terminal; inquiring, by the operating computer, with the requestor terminal whether or not to recognize the average value of the minimum number of persons for tampering prevention received from the collective intelligence convergence system as the minimum number of persons tampering prevention for numerical determination of the requested subject for numerical determination according to the comparison result; and determining, by the operating computer, continuation or termination of performing numerical determination on the subject of numerical determination according to the inquiry result received from the requester terminal (Reicher, see again at least Jung, see at least [5:25-7:50], teaching, a requestor may submit as part of his case: “A number of expert reports and/or opinions desired [a minimum number of persons for tampering prevention]”, and Reicher teaches: “…the submitter may be provided with the option of [i.e. inquiring with the requester] altering the characteristics associated with the case so as to target, for example, a greater breadth of experts…”, and Reicher teaches that this inquiry is based on a comparison with the number of available experts. In view of these findings, the Examiner understands Reicher’s system may inquire with the requestor whether or not to recognize a different number of expert reports and/or opinions than initially desired by the requestor [i.e. a different minimum number of persons for tampering prevention], and this inquiry may be based on a comparison, e.g. availability of experts/opinions and therefore further in view of the combined teachings of Reicher/Jung, a person of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to recognize that Reicher’s inquiry of the requestor may similarly be based on the “average” consensus of opinions received regarding the requestor’s “A number of expert reports and/or opinions desired [a minimum number of persons for tampering prevention] as taught by Reicher/Jung and therefore either continue or terminate the solicitations based on the requestor’s response, thus performing the limitations as claimed because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).

Claim 11: (currently amended)
Reicher/Jung teaches the limitations upon which this claim depends. Furthermore, Reicher/Jung teaches the following: The numerical determination method of claim 9, further comprising the steps of: requesting, by the operating computer, to the collective intelligence converging system, information about a predetermined number of participants presenting closest numerical values to information about the average value of the converged numerical values transmitted from the collective intelligence converging system, and numerical values thereabove and therebelow; setting, by the operating computer, participants to be compensated according to compensation regulations set based on the information about participants and the numerical information transmitted from the collective intelligence converging system; and allocating, by the operating computer, compensation to the set participants to be compensated (Jung, see at least [12:1-21], e.g.: “…the success of the activity is based on the consensus or average opinion that emerged during the process of review acquisition of blocks 404-406. Thus, a reviewer may be rewarded (at block 410, below) based on how close his review was to the prevailing or consensus review obtained via the above operations…”)

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Reicher in view of Jung further in view of Kurtzig (US 2011/0040592 A1; hereinafter, "Kurtzig")

Claim 12: (currently amended)
Reicher/Jung teaches the limitations upon which this claim depends. Furthermore, Reicher/Jung teaches the following:
The numerical determination method of claim 9, further comprising the steps of: providing, by the requestor terminal, compensation information by setting a condition according to a result of performing a business with respect to the determined numerical information, as compensation to be provided to participants of the collective intelligence converging system participating in the numerical determination when requesting the numerical determination to the operation computer or after receiving the numerical information determined from the operation computer (Reicher, see at least [8:45-60], teaching, e.g.: “…at optional block 1216, the submitter may provide a payment along with submission of the case. Alternatively, the submitter may provide a payment after receipt of a report (for example, after block 1240' described below). The payment, or a portion of the payment, provided by the submitter may, as described below, be provided as a compensation to one or more experts who are matched and/or provide a report to the system and/or the submitter. In an embodiment, a portion of the payment provided by the submitter may be provided to the system as a compensation for the use of the system…”; also note Jung has similarly been shown to teach compensation of reviewers based on their reviews, e.g. er [12:1-21].)
calculating, by the requestor terminal, a business result using the determined numerical information of a subject for numerical determination received from the operation computer (Reicher, see at least [8:45-60] in view of [10: 35-55], teaching e.g.: “…the experts may receive payment after their report is selected and/or accepted by the submitter… the submitter may provide a compensation amount per report or for a group ofreports. For example, a submitter may offer $15 per 45 report, or possibly $15 for each report (up to a maximum of 3)  from a reviewer with a particular qualification, and compensation of $30 (for only a single reviewer) for a review with a different (e.g., more specialized) experience. In one embodiment, the experts may set a minimum compensation that they will accept for review of a case (possibly having different minimums for different case types/characteristics), or may bid on review of cases such that a lowest bidding reviewer wins the right to be compensated for Such match information may be provided to the expert(s) review of a case…” );
Although Reicher/Jung teach the above limitations, they may not explicitly teach all of the following nuances. However, regarding these features, Reicher/Jung in view of Kurtzig teaches the following:
providing, by the requestor terminal, corresponding information to the operation computer by checking whether to achieve a condition set for compensation of the calculated business result (Kurtzig, see at least [0051] teaching e.g.: “User satisfaction surveys [checking whether to achieve a condition set for compensation] may also be sent to collect data on the user's experience with the site, the expert, or the answer the user received…”; the condition for compensation, per Fig. 10 is user satisfaction); 
providing, by the requestor terminal, a compensation profit included in the compensation information to the operation computer with respect to achievement of the condition set for compensation of the business result (Kurtzig, see at least [0055] regarding “payment engine” providing payment to experts according rules contingent upon user satisfaction, etc…); 
calculating, by the operating computer, an execution rate for each issue by 9determining whether to perform the compensation information provided by the requestor terminal (Kurtzig, see at least [0050] teaching e.g.: “…Acceptance and non-acceptance actions are tracked by the consultation analysis engine 306. For example, every user's accept-to-question ratio may be tracked…”); 
providing, by the operating computer, allocation set in the compensation information to the participants with respect to the achievement of the condition set for compensation of the business result (Kurtzig, again see at last [0055] payment is provided to the expert(s) [participants]); and 
calculating and storing, by the operating computer, reliability of the requestor terminal based on the calculated execution rate with respect to the compensation-related execution of the requestor terminal (Kurtzig, again see at least [0050] user’s “accept-to-question ratio [reliability] may be tracked [calculated and stored]”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kurtzig which is applicable to a known base device/method of Reicher/Jung to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kurtzig to the device/method of Reicher/Jung because they are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification, pg. 5, lines 12-15: “a requestor terminal which is communication-connected to the operation computer, inputs information about a subject for numerical determination, numerical
        information for preventing tampering, and compensation information, and the like to transmit the input information to the operation computer;”